EXHIBIT 10.21

Execution Version

 

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of March 30, 2020 between SEQUENTIAL BRANDS GROUP, INC., a
Delaware corporation (the “Borrower”), the Guarantors party hereto, the Lenders
party hereto, and WILMINGTON TRUST, NATIONAL ASSOCIATION, as administrative
agent and collateral agent (the “Agent”), in consideration of the mutual
covenants herein contained and benefits to be derived herefrom.

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are party to
that certain Third Amended and Restated Credit Agreement dated as of July 1,
2016 (as amended, restated, supplemented or modified and in effect as of the
date hereof, the “Existing Credit Agreement”; the Existing Credit Agreement as
amended hereby, the “Amended Credit Agreement”);

 

WHEREAS, the Borrower, the Guarantors, the Required Lenders and the Agent (at
the direction of the Required Lenders) have agreed to amend the Existing Credit
Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.         Incorporation of Terms.   All capitalized terms not otherwise defined
herein shall have the same meaning as in the Amended Credit Agreement.

2.         Representations and Warranties.  The Borrower hereby represents and
warrants that (i) no Default or Event of Default exists under the Existing
Credit Agreement or under any other Loan Document on and as of the date hereof,
and (ii) after giving effect to this Amendment, all representations and
warranties contained in the Amended Credit Agreement and the other Loan
Documents are true and correct, in all material respects, on and as of the date
hereof, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and (ii) in the case of any representation and
warranty qualified by materiality, they shall be true and correct in all
respects.

3.         Amendments to Existing Credit Agreement.

a.          Section 1.01 of the Existing Credit Agreement is hereby amended by
adding the following new definitions in appropriate alphabetical order:

“BoA Consent” shall have the meaning set forth in Section 6.19 hereto.

“Fourth Amendment” means that certain Fourth Amendment to Third Amended and
Restated Credit Agreement dated as of March 30, 2020.





-1-




 

“Fourth Amendment Effective Date” means the date that all conditions precedent
as set forth in Section 4 of the Fourth Amendment have been satisfied.

b.            Section 1.01 of the Existing Credit Agreement is hereby amended by
amending and restating the definitions of “Consolidated First Lien/First Out
Leverage Ratio” and “Consolidated Total Leverage Ratio”, each in their entirety
as follows:

“Consolidated First Lien/First Out Leverage Ratio” means, as of any date of
determination, the ratio of (a) the Indebtedness in respect of the BoA Facility
on such date to (b) Consolidated EBITDA for the trailing twelve months then
ending. For purposes of calculating the Consolidated First Lien/First Out
Leverage Ratio, unrestricted cash equivalents and cash and cash equivalents
restricted in favor of the Agent or the BoA Agent pursuant to one or more
Blocked Account Agreements, in an aggregate amount not to exceed $5,000,000 (or,
solely with respect to any such calculation for the Fiscal Quarter ending March
31, 2020, an aggregate amount not to exceed $10,000,000), will in each case be
excluded from Indebtedness.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the trailing twelve (12) months then ending. For purposes of
calculating the Consolidated Total Leverage Ratio, unrestricted cash equivalents
and cash and cash equivalents restricted in favor of the Agent or the BoA Agent
pursuant to one or more Blocked Account Agreements, in an aggregate amount not
to exceed $5,000,000 (or, solely with respect to any calculation for the Fiscal
Quarter ending March 31, 2020, an aggregate amount not to exceed $10,000,000),
will in each case be excluded from Indebtedness.

c.            Subject to the Agent’s receipt of the BoA Consent (as defined
below), Section 2.06(a) of the Existing Credit Agreement shall be amended and
restated in its entirety as follows:

(a)        In addition to the mandatory prepayment provisions set forth in
Section 2.04 above, commencing on September 30, 2020 (and, for the avoidance of
doubt, no such mandatory prepayments under this clause (a) shall be required to
be made from the Fourth Amendment Effective Date until September 30, 2020), the
Borrower shall repay the Initial Term Loan in an amount equal to $2,075,000 on
each of March 31, June 30, September 30 and December 31 of each calendar year.

d.            Article VI of the Existing Credit Agreement is hereby amended by
adding the following new Section 6.19:

Section 6.19     BoA Consent.

Borrower and the Loan Parties hereby agree to use their commercially reasonable
efforts to obtain the consent of the BoA Agent and the Required Lenders (as
defined in the BoA Facility), in form and substance reasonably satisfactory to
the





-2-




 

Required Lenders, under Section 5.2(b) of the Intercreditor Agreement to the
amendments and modifications to the Credit Agreement set forth in Section 3(c)
of the Fourth Amendment (the “BoA Consent”).

4.         Conditions to Effectiveness.  This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
satisfaction of the Agent (at the direction of the Required Lenders):

a.          This Amendment shall have been duly executed and delivered by the
Borrower, the other Loan Parties, and the Required Lenders, and the Agent shall
have received evidence thereof.

b.         The Agent shall have received a duly executed Side Letter, dated as
of the date hereof, by and among the Borrower, the Agent and the Lenders party
thereto (the “Side Letter”).

c.          All action on the part of the Borrower and the other Loan Parties
necessary for the valid execution, delivery and performance by the Borrower and
the other Loan Parties of this Amendment and the other Loan Documents shall have
been duly and effectively taken.

d.         After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.

e.          The Borrower shall have paid in full all fees and expenses of the
Agent (including the reasonable and documented fees and expenses of counsel for
the Agent) due and payable on or prior to the Fourth Amendment Effective Date,
and in the case of expenses, to the extent invoiced at least one (1) Business
Day prior to the Fourth Amendment Effective Date.

5.         [Reserved].

6.         Binding Effect.  The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their heirs,
representatives, successors and assigns.

7.         Reaffirmation of Obligations.  The Borrower hereby ratifies the Loan
Documents and acknowledges and reaffirms (a) that it is bound by all terms of
the Loan Documents applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

8.         Loan Document.  This Amendment shall constitute a Loan Document under
the terms of the Amended Credit Agreement.

9.         Multiple Counterparts.   This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, pdf or





-3-




 

other electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Amendment.

10.       Governing Law.  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.       Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 10.14 and 10.15 of the Amended Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

12.       Agent Authorization.  Each of the undersigned Lenders hereby
authorizes Agent to execute and deliver this Amendment and the Side Letter on
its behalf and, by its execution below, each of the undersigned Lenders agrees
to be bound by the terms and conditions of this Amendment.

 



-4-




 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

 

 

 

 

 

BORROWER:

 

 

 

SEQUENTIAL BRANDS GROUP, INC.

 

 

 

 

By:

/s/ David Conn

 

Name:

David Conn

 

Title:

Chief Executive Officer

 

 

 

 

GUARANTORS:

 

 

 

SQBG, INC.

 

 

 

 

By:

/s/ David Conn

 

Name:

David Conn

 

Title:

Chief Executive Officer

 

 

 

SEQUENTIAL LICENSING, INC.

 

 

 

 

By:

/s/ David Conn

 

Name:

David Conn

 

Title:

Chief Executive Officer

 

 

 

 

WILLIAM RAST LICENSING, LLC

 

 

 

 

By:

/s/ David Conn

 

Name:

David Conn

 

Title:

Chief Executive Officer

 

 

 

 

HEELING SPORTS LIMITED

 

 

 

 

By:

/s/ David Conn

 

Name:

David Conn

 

Title:

Chief Executive Officer

 

 

 

 

B®AND MATTER, LLC

 

 

 

 

By:

/s/ David Conn

 

Name:

David Conn

 

Title:

Chief Executive Officer

 





[Signature Page to Fourth Amendment to Third Amended and Restated Credit
Agreement]




 

 

SBG FM, LLC

 

 

 

 

By:

/s/ David Conn

 

Name:

David Conn

 

Title:

Chief Executive Officer

 

 

 

 

SBG UNIVERSE BRANDS, LLC

 

 

 

 

By:

/s/ David Conn

 

Name:

David Conn

 

Title:

Chief Executive Officer

 

 

 

 

GALAXY BRANDS LLC

 

 

 

 

By:

/s/ David Conn

 

Name:

David Conn

 

Title:

Chief Executive Officer

 

 

 

 

THE BASKETBALL MARKETING COMPANY, INC.

 

 

 

 

By:

/s/ David Conn

 

Name:

David Conn

 

Title:

Chief Executive Officer

 

 

 

 

AMERICAN SPORTING GOODS CORPORATION

 

 

 

 

By:

/s/ David Conn

 

Name:

David Conn

 

Title:

Chief Executive Officer

 

 

 

 

LNT BRANDS LLC

 

 

 

 

By:

/s/ David Conn

 

Name:

David Conn

 

Title:

Chief Executive Officer

 

 

 

 

JOE’S HOLDINGS LLC

 

 

 

 

By:

/s/ David Conn

 

Name:

David Conn

 

Title:

Chief Executive Officer

 

 





[Signature Page to Fourth Amendment to Third Amended and Restated Credit
Agreement]




 

 

GAIAM BRAND HOLDCO, LLC

 

 

 

By:

/s/ David Conn

 

Name:

David Conn

 

Title:

Chief Executive Officer

 

 

 

 

GAIAM AMERICAS, INC.

 

 

 

By:

/s/ David Conn

 

Name:

David Conn

 

Title:

Chief Executive Officer

 

 

 

 

SBG-GAIAM HOLDINGS, LLC

 

 

 

 

By:

/s/ David Conn

 

Name:

David Conn

 

Title:

Chief Executive Officer

 

 





[Signature Page to Fourth Amendment to Third Amended and Restated Credit
Agreement]




 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Agent

 

 

 

 

By:

/s/ David Bergstrom

 

Name:

David Bergstrom

 

Title:

Vice President

 





[Signature Page to Fourth Amendment to Third Amended and Restated Credit
Agreement]




 

 

 

 

 

LENDERS:

 

 

 

FS KKR CAPITAL CORP.

 

 

 

 

By:

/s/ Jessica Woolf

 

Name:

Jessica Woolf

 

Title:

Authorized Signatory

 

 

 

 

 

FS KKR MM CLO 1 LLC

 

 

 

 

By:

/s/ Jessica Woolf

 

Name:

Jessica Woolf

 

Title:

Authorized Signatory

 

 

 

 

 

DARBY CREEK LLC

 

 

 

 

By:

/s/ Jessica Woolf

 

Name:

Jessica Woolf

 

Title:

Authorized Signatory

 

 

 

 

 

FS KKR CAPITAL CORP. II

 

 

 

 

By:

/s/ Jessica Woolf

 

Name:

Jessica Woolf

 

Title:

Authorized Signatory

 

 

 

 

 

DUNLAP FUNDING LLC

 

 

 

 

By:

/s/ Jessica Woolf

 

Name:

Jessica Woolf

 

Title:

Authorized Signatory

 

 





[Signature Page to Fourth Amendment to Third Amended and Restated Credit
Agreement]




 

 

 

 

 

APOLLO CENTRE STREET PARTNERSHIP, L.P.

 

 

 

 

By:

Apollo Centre Street Advisors (APO DC), L.P., its general partner

 

By:

Apollo Centre Street Advisors (APO DC‐GP), LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

 

 

 

 

APOLLO UNION STREET PARTNERS, L.P.

 

 

 

 

By:

Apollo Union Street Advisors, L.P., its General Partner

 

By:

Apollo Union Street Capital Management, LLC, its General Partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

 

 

 

 

APOLLO KINGS ALLEY CREDIT FUND, LP

 

 

 

 

By:

Apollo Kings Alley Credit Advisors, L.P., its general partner

 

By:

Apollo Kings Alley Credit Capital Management, LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

 

 

 

 

APOLLO MOULTRIE CREDIT FUND, L.P.

 

 

 

 

By:

Apollo Moultrie Credit Fund Management, LLC, its investment manager

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 





[Signature Page to Fourth Amendment to Third Amended and Restated Credit
Agreement]




 

 

 

 

 

APOLLO TACTICAL VALUE SPN INVESTMENTS, L.P.

 

 

 

 

By:

Apollo Tactical Value SPN Advisors (APO DC), L.P., its General Partner

 

By:

Apollo Tactical Value SPN Capital Management (APO DC-GP), LLC, its General
Partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

 

 

 

 

APOLLO INVESTMENT CORPORATION

 

 

 

 

By:

Apollo Investment Management, L.P., as Advisor

 

By:

ACC Management, LLC, as its General Partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

 

[Signature Page to Fourth Amendment to Third Amended and Restated Credit
Agreement]

